Honorable Charles Ballard State Representative, District 140 State Capitol Building Jefferson City, MO  65101 Mr. Donald G. Cheever Prosecuting Attorney of Webster County P.O. Box 312 Marshfield, MO  65706
Dear Representative Ballard and Prosecuting Attorney Cheever:
You have each submitted questions to this office regarding a situation in Webster County, Missouri.  From the information submitted, it appears that a juvenile from the state of Washington moved into Webster County. This individual was convicted in Washington of repeatedly raping a seven year old boy and was classified by that state as a sexual predator.  The questions you have posed can be summarized as:
  Must an individual who is 16 years of age register in the state of Missouri as a sex offender when that individual was convicted in another state at the age of 13 of rape and has been identified in that other state as a sexual predator?
For purposes of this opinion, we assume that the information recited above is accurate, including that the state of Washington has classified this individual as a sexual predator after a conviction of raping a seven year old.
The registration of sexual offenders is found at Sections 589.400, etseq., RSMo 2000.  Under this statute, individuals must register within ten days of coming into a county with the chief law enforcement official of that county.  The individuals who must register, under Section 589.400, RSMo 2000, are:
  (1)  Any person who, since July 1, 1979, has been or is hereafter convicted of, been found guilty of, or pled guilty to committing, or attempting to commit, an offense of chapter 566, RSMo; or
  (2)  Any person who, since July 1, 1979, has been or is hereafter convicted of, been found guilty of, or pled guilty to committing, or attempting to commit one or more of the following offenses:  kidnapping; promoting prostitution in the first degree; promoting prostitution in the second degree; promoting prostitution in the third degree; incest; abuse of a child; used a child in a sexual performance; or promoting sexual performance by a child; and committed or attempted to commit the offense against a victim who is a minor, defined for the purposes of sections  589.400 to 589.425 as a person under eighteen years of age; or
  (3)  Any person who, since July 1, 1979, has been committed to the department of mental health as a criminal sexual psychopath; or
  (4)  Any person who, since July 1, 1979, has been found not guilty as a result of mental disease or defect of any offense listed in subdivision (1) or (2) of this subsection; or
  (5)  Any person who is a resident of this state and has been or is required to register in another state or has been or is required to register under federal or military law; or
  (6)  Any person who has been or is required to register in another state or has been or is required to register under federal or military law and who works or attends school or training on a full-time or on a part-time basis in Missouri. Part-time in this subdivision means for more than fourteen days in any twelve-month period.
Chapter 566, RSMo, includes the offenses of rape and statutory rape. See Sections 566.030, 566.032, and 566.034, RSMo 2000.  Therefore, if an individual was convicted of rape or statutory rape in Missouri that individual would be required to register.
Section 589.400(5), RSMo 2000, requires registration of an individual who has been or is required to register in another state.  The information you supply indicates that the individual registered in the state of Washington as a sexual predator.
In this state if an individual is tried as a juvenile and is adjudicated by the juvenile court as a delinquent for committing an offense, which if committed as an adult would be a felony under Chapter 566, RSMo, that individual is required to register as a juvenile sex offender.  See Section 211.245, RSMo 2000.  The availability of information regarding registered juvenile sex offenders is quite restrictive.  See Section 211.245.3, RSMo 2000.
                               CONCLUSION
An individual who is required to register as a sex offender in another state is required to register as a sex offender in this state.  If the individual is adjudicated by a juvenile court as a sex offender, the individual must register as a juvenile sex offender.
Very truly yours,
JEREMIAH W. (JAY) NIXON
Attorney General